DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/08/2021 has been entered.  An action on the RCE follows.

Drawings
The drawings were received on 07/08/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790, of record) in view of Ge et al. (PN 10,103,169, of record) and further in view of Hsu et al. (US 2007/0235823).
Regarding claim 1, Hung et al. discloses, as shown in Figures, a method for fabricating a semiconductor device including a substrate (300), a gate structure (300) thereon, a source/drain region (310/312), a spacer (308) on a sidewall of the gate structure; the method comprising steps of:
	depositing an oxide layer (314/314a) to contact the substrate, the gate structure, the source/drain region and the spacer;
	depositing a nitride layer (322);
	annealing [Col. 4, lines 30-37]; and
	removing the nitride layer (Figures 3C-3D) by wet etching process; and
Hung et al. does not disclose the wet etching process comprising a high selection phosphoric acid solution with high silicon concentration.  However, Ge et al. discloses a method of removing the nitride layer (142, Col. 8, lines 42-64) with high selection phosphoric acid solution with high silicon concentration.  Note Figures and Col. 19, lines 15-67 and Col. 21, lines 15-27 of Ge et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to obtain the phosphoric acid solution of Hung et al. with high silicon concentration, such as taught by Ge et al. in order to provide a high selectivity for the phosphoric acid wet etch process.
Hung et al. and Ge et al. do not disclose forming a cap layer on the oxide layer.  However, Hsu et al. discloses a method of forming a semiconductor device comprising forming a cap layer (34) on an oxide layer (32).  Note Figures of Hsu et al.  Therefore, it would have been obvious to one of 

Regarding claim 2, Hung et al., Ge et al. and Hsu et al. disclose the high selection phosphoric acid solution is at a temperature greater than 135 degrees centigrade and less than 165 degrees centigrade [Col. 19, lines 15-25].

Regarding claim 5, Hung et al., Ge et al. and Hsu et al. disclose a concentration of silicon in the high selection phosphoric acid solution is at a range between 75 and 140 ppm [Col. 19, lines 15-67, Col. 21, lines 15-27].

Regarding claim 21, Hung et al., Ge et al. and Hsu et al. disclose the method further comprising: during the step of annealing, the nitride layer and the oxide layer is annealed to transform the oxide layer into a stressed oxide layer [Col. 4, lines 8-67].

Regarding claim 22, Hung et al., Ge et al. and Hsu et al. do not disclose the concentration of silicon as the claimed by Applicants.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, .

Claims 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790, of record) in view of Hsu et al. (US 2007/0235823).
Hung et al. discloses, as shown in Figures, a method for fabricating a semiconductor device comprising the steps of:
	providing a substrate (300) having a first semiconductor device (302a,302b) in a first region and a second semiconductor device (302c) in a second region;
	forming a stressed oxide layer (314/314a) on the second semiconductor device in the second region;
	forming a silicide blocking layer (322) on the stressed oxide layer in the second region;
	forming a silicide layer (328) on the first semiconductor device.
Hung et al. does not disclose forming a cap layer, after forming the silicide layer, on the first semiconductor device in the first region and on the silicide blocking layer in the second region.  

Regarding claims 27, Hung et al. and Hsu et al. disclose the method further comprising:
	forming a patterned photoresist (326) covering the second region; and
	patterning the silicide blocking layer (322) and the stressed oxide layer (314,314a).

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790, of record) in view of Hsu et al. (US 2007/0235823) and further in view of Ge et al. (PN 10,103,169, of record).
Hung et al. and Hsu et al. disclose the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Hung et al. and Hsu et al. further disclose depositing a stress memorization techniques (SMT) nitride layer (322) on an silicon oxide layer (314/314a), annealing the substrate [Col. 4, lines 30-37] to form the stress oxide layer, and removing the SMT nitride layer (Figures 3C-3D) by wet etching process.  Hung et al. and Hsu et al. do not disclose removing the SMT nitride layer by the phosphoric acid solution with high silicon concentration.  However, Ge et al. discloses a method of removing the nitride layer (142, Col. 8, lines 42-64) with high selection phosphoric acid solution with high silicon concentration.  Note Figures and Col. 19, lines 15-67 and Col. 21, lines 15-27 of Ge et al.  

Regarding claim 24, Hung et al., Hsu et al. and Ge et al. disclose the high selection phosphoric acid solution is at a temperature between 135 and 155 degrees centigrade [Col. 19, lines 15-25].

Regarding claim 25, Hung et al., Hsu et al. and Ge et al. disclose a concentration of silicon in the high selection phosphoric acid solution is at a range between 75 and 140 ppm [Col. 19, lines 15-67 and Col. 21, lines 15-27].

Regarding claim 26, Hung et al., Hsu et al. and Ge et al. do not disclose the concentration of silicon as the claimed by Applicants.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790, hereafter “Hung et al.’ 790”, of record) in view of Hsu et al. (US 2007/0235823) and further in view of Hung et al. (US 2014/0273368, hereafter, “Hung et al. ‘368”, of record).
Hung et al.’ 790 and Hsu et al. disclose the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Hung et al.’ 790 and Hsu et al. do not disclose the method further comprising cleaning the stressed oxide layer using sulfuric peroxide mix without dipping in hydrofluoric acid solution.  However, Hung et al. ‘368 discloses a method of fabrication a semiconductor device comprising cleaning the stressed oxide layer using sulfuric peroxide mix without dipping in hydrofluoric acid solution.  Note Figures and [0020] of Hung et al. ‘368.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to clean the stressed oxide layer of Hung et al.’ 790 and Hsu et al. using sulfuric peroxide mix without dipping in hydrofluoric acid solution, such as taught by Hung et al. ‘368 in order to further improve the device performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897